Non-Final Office Action Following RCE
This Office Action addresses U.S. Application No. 16/169,706, filed on 10/24/2018, which is an application for reissue of US Patent 9,480,030, entitled POWER HEADROOM REPORT METHOD AND APPARATUS FOR MOBILE COMMUNICATION SYSTEM SUPPORTING CARRIER AGGREGATION and issued on 10/25/2016. This application is a continuation of US application 13/289,602 filed on 11/4/2011 and which claims priority to Korean application 10-2011-0113229 filed on 11/2/2011 and which also claims priority to US provisional application 61/410,493 filed on 11/5/2010.  
 The status of the claims is as follows:
Claims 1, 4-6, 9-11, 14-16 and 19-24 are pending.
Claims 2-3, 7-8, 12-13 and 17-18 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                            Rejections Based on pre-AIA  35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 14-16 and 19-24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (3GPP TSG-RAN WG2 Meeting #70bis, Stockholm, Sweden 28th June to July 2, 2010, Document R2-103558, “Details of PHR for Carrier Aggregation”, cited by applicant) in view of Wang et al (US Pre-Grant Publication 2012/0083308). 
Claim 1: A method for obtaining, by user equipment (UE), power headroom information in a communication system (Nokia, page 3, first line, UE (user equipment) specific PHR (power headroom report)), the method comprising:
	acquiring information for a path loss reference (Nokia, page 3, section 2.3, “the parameter dl (downlink)-Pathloss-Change), wherein the information for the pathloss reference  indicates either a primary cell or a secondary cell (the term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells) wherein a downlink of the primary cell is a pathloss reference, in a case that the information for the pathloss reference indicates the primary cell, and wherein a down link of the secondary cell is the pathloss reference, in a case that the information for the pathloss reference indicates the secondary cell (the first case and the second case cannot logically occur at the same time. Accordingly, the invention is limited to only one of the two cases 1. Nokia, page 3, section 2.3, states: “the path loss might change more on some serving cells than on others….Therefore PHR (Power Headroom Report) when path loss of any activated serving cells changes more than  dl (downlink)-Pathloss-Change”. The serving cells are thus cells to which pathloss reference is applied);   
	triggering a power headroom report (PHR) for activated cells (Nokia, page 3, section 2.3, proposal 8, “any activated serving cell”)  in a case that both a prohibit PHR-Timer expires and a path loss reference is changed more than a pathloss change for at least one activated cell which is used as the path loss reference among the activated cells (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9 (Releases 8-9 prohibit PHR-Timer expires or has expired and pathloss has changed more than dl-pathloss change”. In other words, a PHR (Power Headroom Report) is triggered when a prohibit timer expires and the degree of pathloss changes more than the reference value dl-pathloss change);
	obtaining power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. (See page 3, Section 2.3, proposal 8, last line)  with a configured uplink in a case that an uplink resource is allocated for new transmission (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)); and 
	transmitting the power headroom information for each activated cell with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) and 
	wherein the indicator indicates whether power headroom information is based on a real physical uplink channel transmission or physical uplink channel reference format (Wang et al para 0058, “a virtual field (e.g. 1 bit) may be used to indicate if the PH value is based on a real transmission or a virtual PH (Power Headroom) format (e.g. a reference format”). For example, if the virtual reference format is used, the “V” bit may be “1” while the “R” bit would be “0”. It would have been obvious to one of ordinary skill in the art to modify Nokia to include Wang et al).   
	 Claim 4: The method of claim 1, wherein the power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line) with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) is multiplexed with higher layer data (Wang et al, para 0053, lines 2-3, “reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300)).
	Claim 5: The method of claim 1, wherein in a case that the indicator is 0, the indicator indicates the real physical uplink transmission, and
	 wherein in a case that the indicator is 1, the indicator indicates the physical uplink  channel reference format (Wang et al para 0101, last four lines, the “V” bit in the bit field of FIG 14 is used as the indicator. Since there are only two possible options for a digital bit  (the binary digit “1” or the binary digit “0”), the skilled artisan would readily recognize that either “1” or “0” could be used to represent either of the two possible options for “V” in the bit field. What the “1” or “0” actually signifies to the computer is not a method step in this case, since what the computer does with this information is not recited). 
Claim 6: A user equipment (UE) for obtaining power headroom information in a communication system (Nokia, page 3, first line, UE (user equipment) specific PHR (power headroom report)), the UE comprising:
a transceiver configured to transmit and receive a signal (“UE” is standard terminology for a transceiver device operated by an end user. A transceiver inherently transmits and receives signals);
 a controller (central processor of the UE) configured to:
	acquire information for a path loss reference (Nokia, page 3, section 2.3, “the parameter dl (downlink)-Pathloss-Change), wherein the information for the pathloss reference  indicates either a primary cell or a secondary cell (the term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells) wherein a downlink of the primary cell is a pathloss reference, in a case that the information for the pathloss reference indicates the primary cell, and wherein a down link of the secondary cell is the pathloss reference, in a case that the information for the pathloss reference indicates the secondary cell (the first case and the second case cannot logically occur at the same time. Accordingly, the invention is limited to only one of the two cases 2. Nokia, page 3, section 2.3, states: “the path loss might change more on some serving cells than on others….Therefore PHR (Power Headroom Report) when path loss of any activated serving cells changes more than  dl (downlink)-Pathloss-Change”. The serving cells are thus cells to which pathloss reference is applied);   
	trigger a power headroom report (PHR) for activated cells (Nokia, page 3, section 2.3, proposal 8, “any activated serving cell”)  in a case that both a prohibit PHR-Timer expires and a path loss reference is changed more than a pathloss change for at least one activated cell which is used as the path loss reference among the activated cells (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9 (Releases 8-9 of the prohibit PHR-Timer expires or has expired and pathloss has changed more than dl-pathloss change”. In other words, a PHR (Power Headroom Report) is triggered when a prohibit timer expires and the degree of pathloss changes more than the reference value dl-pathloss change);
	obtain power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. (See page 3, Section 2.3, proposal 8, last line)  with a configured uplink in a case that an uplink resource is allocated for new transmission (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)); and 
	transmit the power headroom information for each activated cell with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) and an indicator for each activated cell with the configured uplink (Wang et al illustrates the layout of a Power Headroom Report in FIG 14. The top of FIG 14 indicates that the Power Headroom Report is composed of an 8 bit transmission of data. The “V” bit in the bit field of FIG 14 is used for an indicator (para 0101, last four lines)and 
	wherein the indicator indicates whether power headroom information is based on a real physical uplink channel transmission or physical uplink channel reference format (Wang et al para 0058, “a virtual field (e.g. 1 bit) may be used to indicate if the PH value is based Nokia to include virtual (V) and real (R) bit fields associated with the power headroom information so as to indicate whether real or virtual power headroom information is being conveyed, as taught by Wang et al).    
	Claim 9: The UE of claim 6, wherein the power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line) with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) is multiplexed with higher layer data (Wang et al, para 0053, lines 2-3, “reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300)).
	Claim 10: The UE of claim 6, wherein if the indicator is 0, the indicator indicates the real physical uplink transmission, and wherein if the indicator is 1, the indicator indicates the physical uplink format (Wang et al para 0101, last four lines, the “V” bit in the bit field of FIG 14 is used as the indicator. Since there are only two possible options for a digital bit  (the binary digit “1” or the binary digit “0”), the skilled artisan would readily recognize that either “1” or “0” could be used to represent either of the two possible options for “V” in the bit field. What the “1” or “0” actually signifies to the computer is not a method step in this case, since what the computer does with this information is not recited). 
Claim 11: A method for receiving power headroom information (Nokia, page 3, first line, UE (user equipment) specific PHR (power headroom report)) by a base station in a communication system (Nokia, page 2, proposal 6, (UE specific power limitation should be provided to eNB (evolved Node B), which is a base station), the method comprising:
	transmitting information for a path loss reference (Nokia, page 3, section 2.3, “the parameter dl (downlink)-Pathloss-Change), wherein the information for the pathloss reference  indicates either a primary cell or a secondary cell (the term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells) wherein a downlink of the primary cell is a pathloss reference, in a case that the information for the pathloss reference indicates the primary cell, and wherein a down link of the secondary cell is the pathloss reference, in a case that the information for the pathloss reference indicates the secondary cell (the first case and the second case cannot logically occur at the same time. Accordingly, the invention is limited to only one of the two cases 3. Nokia, page 3, section 2.3, states: “the path loss might change more on some serving cells than on others….Therefore PHR (Power Headroom Report) when path loss of any activated serving cells changes more than  dl (downlink)-Pathloss-Change”. The serving cells are thus cells to which pathloss reference is applied); 
	receiving the power headroom information for each activated cell with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) and an indicator for each activated cell with the configured uplink (Wang et al illustrates the layout of a Power Headroom Report in FIG 14. The top of FIG 14 indicates that the Power Headroom Report is composed of an 8 bit transmission of data. The “V” bit in the bit field of FIG 14 is used for an indicator (para 0101, last four lines) and 
	wherein a power headroom report (PHR) for the power headroom information is triggered (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9) in a case that both a prohibit PHR-Timer expires and a path loss reference is changed more than a pathloss change for at least one activated cell which is used as the path loss reference among the activated cells (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9 (Releases 8-9 of the 4G LTE standards) are prohibit PHR-Timer expires or has expired and pathloss has changed more than dl-pathloss change”. In other words, a PHR (Power Headroom Report) is triggered when a prohibit timer expires and the degree of pathloss changes more than the reference value dl-pathloss change);
	wherein the indicator indicates whether power headroom information is based on a real physical uplink channel transmission or physical uplink channel reference format (Wang et al para 0058, “a virtual field (e.g. 1 bit) may be used to indicate if the PH value is based on a real transmission or a virtual PH (Power Headroom) format (e.g. a reference format”). For example, if the virtual reference format is used, the “V” bit may be “1” while the “R” bit would be “0”. It would have been obvious to one of ordinary skill in the art to modify Nokia to include virtual (V) and real (R) bit fields associated with the power headroom information so as to indicate whether real or virtual power headroom information is being conveyed, as taught by Wang et al).   

Claim 14: The method of claim 11, wherein the power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line) with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) is multiplexed with higher layer data (Wang et al, para 0053, lines 2-3, “reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300)).
	Claim 15: The method of claim 11, wherein in a case that the indicator is 0, the indicator indicates the real physical uplink transmission, wherein in a case that the indicator is 1, the indicator indicates the physical uplink format (Wang et al para 0101, last four lines, the “V” bit in the bit field of FIG 14 is used as the indicator. Since there are only two possible options for a digital bit  (the binary digit “1” or the binary digit “0”), the skilled artisan would readily recognize that either “1” or “0” could be used to represent either of the two possible options for “V” in the bit field. What the “1” or “0” actually signifies to the computer is not a method step in this case, since what the computer does with this information is not recited). 
Claim 16: A base station for receiving power headroom information in a communication system (Nokia, page 2, proposal 6, “UE (user equipment) specific power limitation information should be provided to eNB (evolved Node B).” The evolved Node B is the base station) the base station comprising:
a transceiver configured to transmit and receive a signal (eNB (evolved Node B) is a standard element which transmits and receives signals from the base station location);
a controller (central processor of the eNB) configured to:
	transmitting information for a path loss reference (Nokia, page 3, section 2.3, “the parameter dl (downlink)-Pathloss-Change), wherein the information for the pathloss reference  indicates either a primary cell or a secondary cell (the term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells) wherein a downlink of the primary cell is a pathloss reference, in a case that the information for the pathloss reference indicates the primary cell, and wherein a down link of the secondary cell is the pathloss reference, in a case that the information for the pathloss reference indicates the secondary cell (the first case and the second case cannot logically occur at the same time. Accordingly, the invention is limited to only one of the two cases 4. Nokia, page 3, section 2.3, states: “the path loss might change more on some serving cells than on others….Therefore PHR (Power Headroom Report) when path loss of any activated serving cells changes more than  dl (downlink)-Pathloss-Change”. The serving cells are thus cells to which pathloss reference is applied); 
	receive power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line)  with a configured uplink and an indicator for each activated cell with the configured uplink (Wang et al illustrates the layout of a Power Headroom Report in FIG 14. The top of FIG 14 indicates that the Power Headroom Report is composed of an 8 bit transmission of data. The “V” bit in the bit field of FIG 14 is used for an indicator (para 0101, last four lines) in a case that an uplink resource is allocated for new transmission (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. ;
	wherein a power headroom report (PHR) for the power headroom information is triggered (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9) in a case that both a prohibit PHR-Timer expires and a path loss reference is changed more than a pathloss change for at least one activated cell which is used as the path loss reference among the activated cells (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9 (Releases 8-9 of the 4G LTE standards) are prohibit PHR-Timer expires or has expired and pathloss has changed more than dl-pathloss change”. In other words, a PHR (Power Headroom Report) is triggered when a prohibit timer expires and the degree of pathloss changes more than the reference value dl-pathloss change);
	wherein the indicator indicates whether power headroom information is based on a real physical uplink channel transmission or physical uplink channel reference format (Wang et al para 0058, “a virtual field (e.g. 1 bit) may be used to indicate if the PH value is based on a real transmission or a virtual PH (Power Headroom) format (e.g. a reference format”). For example, if the virtual reference format is used, the “V” bit may be “1” while the “R” bit would be “0”. It would have been obvious to one of ordinary skill in the art to modify Nokia to include virtual (V) and real (R) bit fields associated with the power headroom information so as to indicate whether real or virtual power headroom information is being conveyed, as taught by Wang et al).   
	Claim 19: The base station of claim 16, wherein the power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line) with the configured uplink (Nokia, page 3, section 2.3  is multiplexed with higher layer data (Wang et al, para 0053, lines 2-3, “reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300)).
	Claim 20: The base station of claim 16, wherein if the indicator is 0, the indicator indicates the real physical uplink transmission, wherein if the indicator is 1, the indicator indicates the physical uplink format (Wang et al para 0101, last four lines, the “V” bit in the bit field of FIG 14 is used as the indicator. Since there are only two possible options for a digital bit  (the binary digit “1” or the binary digit “0”), the skilled artisan would readily recognize that either “1” or “0” could be used to represent either of the two possible options for “V” in the bit field. What the “1” or “0” actually signifies to the computer does not further limit the structure of the base station).
	Claim 21: The method of claim 1, wherein in a case that the power headroom information is based on the physical uplink channel reference format, the power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme. (Wang et al, para 0090, “a real PUCCH (Physical Uplink Control Channel) PH (Power Headroom) is omitted if there is no transmission on the on the corresponding PUCCH”. Now referring to FIG 8 in this scenario, the PH cells contain no data. There is only the “V” (virtual) bit and the “R” (real) bit. Neither of these bit fields indicate the number of resource blocks or modulation/coding scheme, and thus meet the “ power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme”).
	Claim 22: The method of claim 6, wherein in a case that the power headroom information is based on the physical uplink channel reference format, the power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme. (Wang et al, para 0090, “a real PUCCH (Physical Uplink Control Channel) PH (Power Headroom) is omitted if there is no transmission on the on the corresponding PUCCH”. Now referring to FIG 8 in this scenario, the PH cells contain no data. There is only the “V” (virtual) bit and the “R” (real) bit. Neither of these bit fields indicate the number of resource blocks or modulation/coding scheme, and thus meet the negative limitation “ power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme”). 
	Claim 23: The method of claim 11, wherein in a case that the power headroom information is based on the physical uplink channel reference format, the power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme. (Wang et al, para 0090, “a real PUCCH (Physical Uplink Control Channel) PH (Power Headroom) is omitted if there is no transmission on the on the corresponding PUCCH”. Now referring to FIG 8 in this scenario, the PH cells contain no data. There is only the “V” (virtual) bit and the “R” (real) bit. Neither of these bit fields indicate the number of resource blocks or modulation/coding scheme, and thus meet the negative limitation “ power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme”).
Claim 24: The base station of claim 16, wherein in a case that the power headroom information is based on the physical uplink channel reference format, the power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme. (Wang et al, para 0090, “a real PUCCH (Physical Uplink Control Channel) PH (Power Headroom) is omitted if there is no transmission on the on the corresponding PUCCH”. Now referring to FIG 8 in this scenario, the PH cells contain no data. There is only the “V” (virtual) bit and the “R” (real) bit. Neither of these bit fields indicate the number of resource blocks or modulation/coding scheme, and thus meet the negative limitation “ power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme”).
                                                             Response to Remarks
	(1) Applicant’s amendments of 11/15/2021 overcome the minor objection raised for claims 1, 6, 11 and 16 discussed on page 2 of the final office action of 9/8/2021. 
	(2) Applicant at page 10, third paragraph states: 
	“For example, to the extent that Nokia discloses dl-pathloss-Change, one of ordinary skill in the art would recognize that the dl-pathloss-change of Nokia cannot be construed as a “path loss reference.” Specifically, the dl-pathloss-Change of Nokia is information indicating a threshold for triggering a PHR, not information indicating a primary or secondary cell.” 
	This assertion is incorrect. The term “dl pathloss change” discussed in the Nokia prior art refers to a downlink pathloss change of a serving cell. The parent US patent 9,480,030 of the present application even provides a definition for this exact term which supports this contention. See the ‘030 patent at col. 7, lines 59-63 and col. 8, lines 2-5, which defines “dl pathloss change” as: 
Also, PHR is triggered when the path loss of the downlink carrier associated with an uplink carrier becomes equal to or greater than a predetermined threshold value, which is referred to as dl Pathloss Change…… In particular, the downlink carrier of which path loss is referenced can be a downlink carrier of another serving cell” (emphasis added). 
	Since a serving cell (a standard term of art) is composed of a primary cell and its associated secondary cells, the “dl pathloss change” is the pathloss change for a primary cell and associated secondary cells.  
	(3) Applicant at page 10, fourth paragraph states: 
	“In addition, to the extent that Nokia teaches using a downlink, Nokia fails to
contemplate using a downlink of a particular cell for a path loss reference depending
on which cell was indicated by a base station.” 
	Claims 1, 4-6, 9-11, and 14-15 contain no mention whatsoever of a base station. Only independent claim 16 contains any mention of base station (in the preamble only), and even for this claim there is no specified requirement for the base station itself to perform any indicating action. Only the pathloss reference is recited as performing an indicating action. See Nokia, page 3, section 2.3, states: “the path loss might change more on some serving cells than on others….Therefore PHR (Power Headroom Report) when path loss of any activated serving cells changes more than  dl (downlink)-Pathloss-Change”. The serving cells are thus cells to which pathloss reference is applied).
	(4)  Applicant at page 10, fifth paragraph states: 
	“Nokia further discloses that “Therefore PHR should be triggered when path loss of any activated serving cell changes more than dl-PathLossChange.” The Office Action alleges that “path loss of any activated serving cell” can be construed as a “path loss reference.” Applicant respectfully disagrees. One of ordinary skill in the art would readily appreciate that to use “any activated serving cell” means that no particular cell was indicated for a path loss reference.”
	This assertion is not correct. The term “particular cell” in the disclosure means at least one primary cell or at least one serving cell. The Nokia discussion referring to “any activated serving cell” means that there will be at least one serving cell where the pathloss will trigger the PHR report. 
	(5) Applicant at page 11, first paragraph states:
	“In Nokia, a base station cannot indicate a particular cell”.  
	Claims 1, 4-6, 9-11, and 14-15 contain no mention whatsoever of a base station. Only independent claim 16 contains any mention of base station (in the preamble only), and even for this claim there is no specified requirement for the base station itself to perform any indicating action. Only the pathloss reference is recited as performing an indicating action.
                                              Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,480,030 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number (571) 272-4064.  The examiner can normally be reached on 9:30-6:00 Monday -Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JDC/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). 
        2 id. 
        3 id,  
        4 Id.